     Case 3:18-cv-01837-MMA-MDD Document 47 Filed 07/20/20 PageID.164 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
      TONINO RUSSO,                                          Case No.: 18cv1837-MMA (MDD)
11
                                                             ORDER AMENDING PRETRIAL
12                                        Plaintiff,         SCHEDULING ORDER
      v.
13
      COUNTY OF SAN DIEGO, et al.,
14
15                                     Defendants.
16
17
18            On April 23, 2020, the Court granted Defendants’ ex parte application to amend
19    the pretrial scheduling order. Doc. No. 46. There continues to be a national state of
20    emergency in response to the spread of the novel coronavirus (“COVID-19”). For
21    everyone’s health and safety, the general population of California is under a gubernatorial
22    order to “shelter-in-place.” On April 15, 2020, the Chief Judge of this District issued an
23    order extending the suspension of jury trials and other proceedings (Order of the Chief
24    Judge No. 24), and thereafter adopted safety protocols for in-person court proceedings
25    conducted in this District. Order of the Chief Judge No. 29. Considering the foregoing,
26    the Court hereby amends the pretrial scheduling order as follows:
27         1. Motions in limine will be heard at the final pretrial conference and must be filed by
28            September 14, 2020. Oppositions to motions in limine must be filed by

                                                       -1-                   18cv1837-MMA (MDD)
     Case 3:18-cv-01837-MMA-MDD Document 47 Filed 07/20/20 PageID.165 Page 2 of 2



 1          September 29, 2020. No reply briefs will be accepted. The parties are limited to
 2          five (5) motions in limine per side and should consult the Undersigned’s Civil
 3          Chambers Rules for further information regarding motions in limine.
 4       2. The parties must comply with the pretrial disclosure requirements of Federal Rule
 5          of Civil Procedure 26(a)(3) by September 21, 2020. Failure to comply with these
 6          disclosure requirements could result in evidence preclusion or other sanctions
 7          under Federal Rule of Civil Procedure 37.
 8       3. The final pretrial conference will be held on October 19, 2020 at 2:30 p.m. in
 9          Courtroom 3D.
10       4. The proposed Final Pretrial Order must be prepared, served, and lodged with the
11          Court on or before October 23, 2020. The parties should consult Civil Local Rule
12          16.1(f)(6) regarding proper form and content.
13       5. The parties may file proposed jury instructions and verdict forms no later than 5:00
14          p.m. on October 29, 2020. If the parties file proposed jury instructions and verdict
15          forms, the parties must simultaneously email an electronic copy (Microsoft Word
16          or Word Perfect format) to efile_anello@casd.uscourts.gov.
17       6. The parties must provide the Court with two copies of their exhibits no later than
18          3:00 p.m. on October 30, 2020. The parties must deliver their exhibits directly to
19          Chambers on the third floor of the Edward J. Schwartz United States Courthouse.
20       7. Trial is set to begin on Tuesday, November 3, 2020, at 8:30 a.m. in Courtroom
21          3D.
22
23          IT IS SO ORDERED.
24
25    Dated: July 20, 2020
26
27
28

                                                 -2-                      18cv1837-MMA (MDD)
